DETAILED ACTION
	This is the initial Office action for non-provisional application 16/371,545 filed April 1, 2019, which claims priority from provisional application 62/651,537 filed April 2, 2018.  Claims 1-9, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Maisnik (US Patent 6,230,711) in view of Gordon (US Patent 2,851,787).
Regarding claim 1, Maisnik discloses an all purpose securement strip comprising an elongated rectangular strip of double pressed polished polyvinyl chloride, the strip further characterized as possessing physical and chemical properties that instill into the strip self-binding properties and allow for the strip to be applied and removed rapidly for reuses (claim 1).  
Gordon discloses a polyvinyl chloride tape of 6-16 gauge thickness (column 1, lines 34 & 67-68).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the strip taught by Maisnik to be 14.1 to 16-gauge as taught by Gordon since such a modification would have involved a mere change in the size (thickness) of a component, wherein a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Further, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Maisnik discloses that the double pressed polished polyvinyl chloride is transparent (claim 2).
Regarding claim 3, Maisnik discloses that the strip is between ½ inch and 2½ inches in width (claim 4).
Regarding claim 4, Maisnik discloses that the strip possesses antifungal and anti-microbial properties (claim 6).
Regarding claim 5, Maisnik discloses a method of securing an article comprising application of a strip of double pressed polished polyvinyl chloride to an article and overlapping the ends of the strip to form a self-binding seal, the strip further comprising a rectangular elongated strip of double pressed polished polyvinyl chloride, the strip further characterized as possessing physical and chemical properties that instill into the strip self-binding properties that allow for the strip to be applied and removed rapidly for reuse (claim 7).  Although Maisnik discloses that the strip preferably is 8 to 14-guage, Maisnik fails to teach that the strip is 14.1 to 16-gauge.
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Further, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Maisnik discloses that the strip is transparent (claim 7).
Regarding claim 7, Maisnick discloses a method of securing a limb of a patient to a support surface to immobilize the limb during medical procedures by securing the limb to the support surface by wrapping a strip of double pressed polished polyvinyl chloride around the limb and the support surface and overlapping the ends of the strip to form a self-binding seal, the strip comprising a rectangular elongated strip of perforated double pressed polished polyvinyl chloride, the strip being between ½ and 2½ inches in width and in customizable lengths, the strip being transparent (claim 10).  Although Maisnik discloses that the strip preferably is 8 to 14-guage, Maisnik fails to teach that the strip is 14.1 to 16-gauge.
Gordon discloses a polyvinyl chloride tape of 6-16 gauge thickness (column 1, lines 34 & 67-68).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the strip of the method taught by Maisnik to be 14.1 to 16-gauge as taught by Gordon since such a modification would have involved a mere change in the size (thickness) of a component, wherein a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Further, since it has been held that where the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Maisnik discloses that the strip is sterilizable by traditional non-heat-based methodologies (claim 13).
Regarding claim 9, Maisnik discloses that the strip possesses antifungal and anti-microbial properties (claim 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is (571)270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        5/5/2021